Case 16-53803-jwc       Doc 123    Filed 09/09/19 Entered 09/09/19 14:55:43           Desc Main
                                   Document     Page 1 of 4


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

   IN RE:                                        :      CHAPTER 7
                                                 :
   MARQUITIS JUJUAN KELLY,                       :      CASE NO. 16-53803-JWC
                                                 :
            Debtor.                              :

                                      REPORT OF SALE
            COMES NOW S. Gregory Hays, the Chapter 7 Trustee in the above-captioned

   matter, and files this Report of Sale pursuant to Bankruptcy Rule 6004(f), and shows the

   Court as follows:

                                                1.

            On or about September 6, 2019, the Trustee sold real property of the estate known

   as 2181 Ann Lane, Lithia Springs, GA 30122 (“Property”) to Alfredo Cruz Pena

   (“Purchaser”) for $215,000.00 as ordered and approved by the Court on August 30,

   2019 [Doc. No. 118].

                                                2.

            Attached hereto as Exhibit “A” is the Seller’s Settlement Statement from the sale.

   The Trustee reports that he has completed the delivery of the Property to the Purchaser

   and has received net funds of $33,057.52 from the sale.

            Respectfully submitted this 9th day of September, 2019.

                                                            /s
                                                        S. Gregory Hays
   Hays Financial Consulting, LLC                       Chapter 7 Trustee
   2964 Peachtree Road, N.W., Suite 555
   Atlanta, Georgia 30305
   (404) 926-0060
   ghays@haysconsulting.net
Case 16-53803-jwc   Doc 123   Filed 09/09/19 Entered 09/09/19 14:55:43   Desc Main
                              Document     Page 2 of 4



                                  Exhibit “A”
Case 16-53803-jwc   Doc 123   Filed 09/09/19 Entered 09/09/19 14:55:43   Desc Main
                              Document     Page 3 of 4
Case 16-53803-jwc      Doc 123     Filed 09/09/19 Entered 09/09/19 14:55:43            Desc Main
                                   Document     Page 4 of 4


                                CERTIFICATE OF SERVICE

          I hereby certify that I am over the age of 18 and that on this day I served a copy of

   the foregoing REPORT OF SALE by first class U.S. Mail, with adequate postage prepaid

   on the following persons or entities at the addresses stated:

                  Office of the United States Trustee
                  362 Richard B. Russell Building
                  75 Ted Turner Drive, SW
                  Atlanta, GA 30303

                  Marquitis Jujuan Kelly
                  PO Box 7065
                  Hampton, VA 23666

                  Lorena Lee Saedi
                  Saedi Law Group, LLC
                  Suite 103
                  3006 Clairmont Road
                  Atlanta, GA 30329


   Dated: September 9, 2019.

                                                             /s
                                                         S. Gregory Hays
                                                         Chapter 7 Trustee

   Hays Financial Consulting, LLC
   2964 Peachtree Road, N.W., Suite 555
   Atlanta, Georgia 30305
   (404) 926-0060
   ghays@haysconsulting.net
